Citation Nr: 1745809	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis and compression fractures of the thoracolumbar spine for the period prior to February 25, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis and compression fractures of the thoracolumbar spine for the period from February 25, 2015.

3.  Entitlement to service connection for right shoulder bursitis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from August 1974 to September 1980 and January 1984 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to an initial rating in excess of 10 percent for degenerative arthritis and compression fractures of the thoracolumbar spine and service connection for right shoulder bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to February 25, 2015, the Veteran's degenerative arthritis and compression fractures of the thoracolumbar spine have been manifested by actual pain in the spine but have not more nearly approximated forward flexion limited to 60 degrees, a combined range of motion limited to 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or any incapacitating episodes.


CONCLUSION OF LAW

Prior to February 25, 2015, the criteria for an initial rating of 10 percent, but no higher, for degenerative arthritis and compression fractures of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board recognizes that the examinations of record do not address range of motion testing with weight or non-weight bearing, or active or passive range of motion.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016).  However, since there is no way to go back in time and assess these factors for the period prior to February 25, 2015, the Board will adjudicate this period of time.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In both initial rating claims and increased rating claims, the Board must discuss whether any "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine degenerative disc disease is currently rated under Diagnostic Code 5242 applicable to degenerative arthritis of the spine which is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In addition, the General Rating Formula for Diseases and Injuries of the Spine provides, in pertinent part, the following:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Additionally, 38 C.F.R. § 4.59 provides that it is the intention of the rating schedule to recognize both painful motion and actually painful joints as entitled to at least the compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

In this case, the Board finds that an initial 10 percent rating, but no higher, is warranted for the period on appeal.

On review of the claims file, at a June 2010 VA contract examination, the Veteran reported that the back condition did not limit his walking and that he was able to walk five miles in one hour, that it did not cause him to fall, that he had stiffness, fatigue, decreased motion but not bowel complaints, erectile dysfunction or bladder complaints.  He reported constant moderate pain which did not travel.  He could function without medication.  The Veteran denied chiropractic treatment, surgery, hospitalizations, incapacitation.  Functional impairment included significant pain and stiffness when standing for long periods of time.  Pain increased after running.  Physical examination was negative for radiation of pain on movement, muscle spasms, tenderness, guarding, weakness, tone problems, musculature problems, straight leg raise, Lasegue sign and atrophy of the limbs.  During range of motion, flexion was to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  The examiner did not indicate that pain occurred in any plane of motion and also noted that there was no additional limitation in range of motion following repetitions.  The examiner specifically noted that range of motion was entirely within normal limits and that there was no pain, fatigue, weakness, lack of endurance or incoordination following repetitions, and that there was no ankylosis.  Neurological examination was normal.  X-rays of the lumbar spine revealed disc disease.  The diagnosis was lumbar spine strain, currently resolved, no current residuals.  Subjective factors included a history of pain and stiffness in the back.

At an April 2015 VA contract examination, the Veteran reported that his back problems has gradually gotten worse over time and that it had progressed to the point that he could no longer run or stand for long periods of time without his back locking up and having extreme stiffness.  He reported experiencing back pain two to three times per week, lasting about 20 minutes.  The pain did not radiate and he denied numbness and tingling.  He reported that flare-ups would cause the back to lock up which was sometimes accompanied by intense pain.  During range of motion, flexion was to 80 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 30 degrees.  The examiner noted that there was no objective evidence of painful motion in all planes of motion except for left and right lateral rotation where there was objective evidence of painful motion at 30 degrees or greater.  Range of motion was the same following repetitions and there was no additional limitation in range of motion following repetitions.  The examiner assessed functional loss as including less movement than normal and pain on movement.  There was no pain to palpation or localized tenderness and there was no guarding or muscle spasm.  Strength was normal and there was no muscle atrophy.  Reflex and sensory examination of the lower extremities were normal and straight leg raise testing was negative bilaterally.  There was no radiculopathy and no other neurologic abnormalities such as bowel or bladder problems.  There was no intervertebral disc syndrome.  The Veteran used no assistive devices.  The examiner opined that the spine did not impact his ability to work.  The examiner remarked that posture and gait were within normal limits and that although there were contributing factors of pain, weakness, fatigability and incoordination, there was no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.

After reviewing all of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating, but no higher, for the period prior to February 25, 2015 is warranted.  The Veteran has reported that his spine has been actually painful and the examiners have additionally indicated that the spine has been painful during this period.  See 38 C.F.R. § 4.59; Petitti, 27 Vet. App. 415.  Hence, the Veteran is entitled to the minimal compensable rating which in this case is 10 percent disabling.

The evidence has also shown, however, that the overall disability picture has not more nearly approximated forward flexion limited to 60 degrees, a combined range of motion limited to 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or any incapacitating episodes.  Both examinations showed that there was no guarding or muscle spasm and no intervertebral disc syndrome and there was at least 80 degrees of forward flexion and a combined range of motion of at least 210 degrees, to include after repetitions.  With regard to functional loss, the Board is already compensating the Veteran for his painful motion, and the evidence does not indicate that he has functional loss warranting any rating higher than the 10 percent already assigned. 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Veteran has not been shown to have pain, weakness, or other symptoms which actually limit his range of motion more than as described above at any time during the period on appeal.  Finally, the evidence shows that there are no associated objective neurologic abnormalities.

In sum, the preponderance of the evidence establishes that an initial 10 percent rating, but no higher, for the Veteran's service-connected degenerative arthritis and compression fractures of the thoracolumbar spine, for the period prior to February 25, 2015 is warranted.  As such, the reasonable doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for degenerative arthritis and compression fractures of the thoracolumbar spine for the period prior to February 25, 2015 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

As to the period beginning February 25, 2015, recently, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and of any opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Of note, at the hearing the Veteran reported that his back disability was symptomatic in weight bearing circumstances, such as standing for extended periods of time.  As indicated above, the most recent April 2015 examination did not fully address all of these factors identified above, and so a new examination is required.

As to service connection for a right shoulder disability, the Veteran specifically contends that he has bursitis that was caused by service.  He further contends that the RO erroneously considered a right clavicle fracture he suffered in connection with a motor vehicle accident prior to entering his second period of active duty to be evidence that right shoulder bursitis preexisted service.  The Veteran avers that a while he did suffer a right clavicle fracture prior to service, this disability is entirely separate and independent from the bursitis he incurred during service.

While service treatment records show reports of bilateral shoulder bursitis in service, the June 2010 VA contract examiner found that any bursitis in the right shoulder had resolved and an X-ray of the right shoulder revealed an impression of a negative right shoulder.  Post-service, there are no documents showing a current diagnosis of right shoulder bursitis.  At the November 2016 hearing, however, the Veteran reported that he had been treated for right shoulder bursitis by a private provider at the University of North Carolina Health Care.  As such, the Veteran should be afforded another opportunity to identify and obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment associated with right shoulder bursitis from University of North Carolina Health Care.

2.  The Veteran should be afforded a VA examination to evaluate the current severity of his thoracolumbar spine.  The electronic claims folders should be made available to the examiner for review in conjunction with the examinations and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the spine.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The rationale for all opinions expressed must be provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


